DETAILED ACTION
Application 15/416620, “Electrolyte System For Rechargeable Flow Battery”, was filed on 1/26/17 and claims priority from a provisional application filed on 1/27/16. 
This Office Action on the merits is in response to communication filed on 10/28/20.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/20 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Response to Arguments
Applicant’s arguments filed on 10/28/20 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
  Bergstein paragraph [0012] does not suggest the use of NaBr as a complexing agent because Bergstein paragraph [0012], properly interpreted, suggests quaternary ammonium bromide salts as the complexing agent.  In response, this argument is agreed to by the Office.  It is noted that the 

The subject matter of Bhavaraju teaches a sodium-halogen secondary cell, while Bergstein discloses a zinc-bromine cell. Thus, while the problem of excess free halogen may be similar between the references, the compounds capable of effecting the desired changes in the different battery chemistries are highly different from one another. Specifically, in the present application, being a zinc-bromine cell, the bromide ions in NaBr can form complexes with bromine molecules Br2 similarly as, although not as effectively as, the common bromine-complexing agent such as MEP-Br.   In response, this argument appears to describe a naturally occurring consequence of placing NaBr within an electrolytic solution comprising the bromine molecules.  Since the prior art teaches placing NaBr in an electrolytic solution comprising bromine molecules, as described in the Bergstein-Bhavaraja combined embodiment rejection, the same chemically determined reactions and processes would be expected to occur.  

The generation of complexes formed between NaBr and bromine molecules is not recognized by Bergstein or Bhavaraja.  Applicant notes that within Bhavaraja NaBr is simply disclosed for use in forming polyhalides, as In response, as described in MPEP 2112 II, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”.  In this case, the generation of the described complex appears to be a consequence flowing naturally from the combination on NaBr with bromine molecule.  Since the prior art teaches the same combination, even if for different reasoning, the same reaction product would be expected.  However, there is no requirement that the prior art recognizes that result.  
Furthermore, it is noted that although Bhavaraja discloses forming polyhalides at paragraph [0016], the polyhalide described by Bhavaraja is a form of a “complex” within the scope of the claimed invention.  It is noted that applicant’s specification as referred to in the argument recites, “NaBr that can form complexes with bromine molecules Br2” (applicant’s published paragraph [0038]).  Similarly, Bhavara discloses, “the amount of halogen in the cell can be reduced and/or controlled in any suitable manner, in some implementations, it is done by: including a sufficient amount of a sodium halide (e.g., NaBr, NaI, etc.) and/or an elemental halogen (e.g., bromine, iodine, etc.) to form polyhalides (e.g., Br3—, I3—, etc.) from free halogen molecules in the positive electrode solution” at paragraph [0016], the Br3– polyhalide being apparently the same complex described by applicant in the above quotation.  Moreover, in the battery art, Kazacos (US 2006/0183016) states, “Throughout the specification and claims the term polyhalide complex or ion is a complex or ion of three of more halogen atoms. Examples of polyhalide complexes are Br3—, ClBr2— and BrCl2—” at paragraph [0109].  Accordingly, polyhalides are understood to be a form of a molecular complex created by the combination of at least an extra halide ion with a halide molecule such as Br2.  Therefore, NaBr does function as a complexing agent in the prior art.

The only mention in Bhavaraja of a system similar to that of the present application, paragraph [0081] of Bhavaraja states “in some embodiments in which the positive electrode solution comprises NaBr/Br2, the complexing agent comprises tetram ethyl ammonium bromide”.  Therefore, contrary to the suggestion of the Examiner, there is no suggestion in Bhavaraja of the use of NaBr as a complexing agent capable of forming complexes with Br2 molecules, as required by claim 2. In response, the recitation of paragraph [0081] quoted by applicant, “in some embodiments in which the positive electrode solution comprises NaBr/Br2, the complexing agent comprises tetramethyl ammonium bromide, which reacts with bromine to form tetramethyl ammonium tri-bromide” does not provide a limiting disclosure.  As described in MPEP 2123, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  In this case, Bhavaraju paragraph [0080] clearly teaches that sodium bromide may be added to reduce the amount of halogens in a positive electrode solution.  Accordingly, it would have been obvious to try this solution as described in the art rejections, even if 

Claim 10 has been rejected as unpatentable over Bergstein in view of Bhavaraja and further in view of Li; however, Li does not cure the previously described issues of base claim 2.  Therefore, claim 10 is allowable.  In response, this argument is not found persuasive at least because the argument against claim 2 has not been found persuasive for reasons detailed above.  

Claim 16 has been rejected as unpatentable over Bergstein in view of Bhavaraja and further in view of Bae or Madabusi; however, neither of Bae and Madabusi cure the previously described issues of base claim 2.  Therefore, claim 10 is allowable.  In response, this argument is not found persuasive at least because the argument against claim 2 has not been found persuasive for reasons detailed above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-5, 10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim requires the one or more conductivity enhancer and the one or more bromine complexing agent are each NaBr is unclear.  More specifically, if the conductivity enhancer and complexing agent are each NaBr, it is unclear how these two constituents are distinguished from one another so that the catholyte can be said to include a separate element ii) [conductivity agent] and a separate element iii) [bromine complexing agent].  
The dependent claims add ambiguity, with claims 4 and 5 suggesting complexing agent content to be 0.1 to 0.3 M [mol/L], whereas claim 8 (now cancelled, but considered as filed on 7/27/20) requires the bromine complexing agent to be present at 3-6 mol/L, suggesting different function in fashion.  It is unclear if claims 4 and 5 are intended to limit the concentration of a different constituent of catholyte than does original claim 8 (now cancelled).
Appropriate correction or explanation is respectfully requested, clarifying (a) the distinction, if there is one, between the conductivity enhancer and the bromine complexing agent, and (b) how the claim should be interpreted so as to include separately listed conductivity enhancer and complexing agent if there is no distinction between these constituents.

It is noted that in applicant’s 10/28/20 filing, applicant addresses the ambiguity issue by cancelling claim 8.  However, the corresponding remarks on the 35 USC 112 rejection do not provide correction or clarification with respect to claim 1, and 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being obvious over Bergstein (US 2011/0253553) in view of Bhavaraju (US 2015/0030896).
Regarding claim 2, Bergstein teaches an electrolyte system for a rechargeable electrolyte flow battery (Figure 1), the electrolyte system consisting essentially of: a) an anolyte (“electrolyte” flowing by anode 1a); and b) a catholyte (“electrolyte” flowing by cathode 1c), wherein the catholyte is formed identically to the anolyte (“electrolyte” at Figure 1 indicates the same electrolyte is used for catholyte and anolyte; see also 
Bergstein further teaches wherein the anolyte and catholyte consist of:
i) a zinc salt (“zinc bromide”, paragraph [0011]), 
ii) one or more conductivity enhancer(s) (“other halide salts”, paragraph [0011]; “water soluble bromide salts… NaBr”, paragraph [0016]); and 
iii) one or more bromine complexing agent(s) (“complexing agent… quaternary ammonium salts… bromide salts”, paragraph [0012]).
Note paragraph [0011-0012], for example, which suggests that he anolyte/catholyte may consist of these constituents as described in the response to arguments section in detail.

*As to the requirement that that the catholyte is formed identically to the anolyte, the “electrolyte” as illustrated in Bergstein Figure 1 and described in paragraph [0006] as “an aqueous solution of zinc bromide” is interpreted to read on both the claimed “anolyte” and “catholyte formed identically to the anolyte” of claim 2.  It is noted that Bergstein at paragraph [0006] describes the “catholyte” as consisting of two liquid phases: an upper, aqueous solution of zinc bromide and a lower, dense organic phase comprising the molecular bromine in a form of a complex.  However, this mixed fluid described by Bergstein as a “catholyte” is found to correspond to a mixture of catholyte and “molecular bromine in a complex” similar to that described in applicant’s paragraph [0034].  
mixture of aqueous zinc bromide and molecular bromine complex together as a “catholyte”, whereas applicant’s specification refers to the aqueous zinc bromide only as a catholyte (with the molecular bromine not being considered part of the catholyte); however, the systems appear to be substantially the same, each including aqueous solution of zinc bromine and a molecular bromine complex together on the cathode side of the cell, such that the invention of Bergstein is readable on the claimed invention notwithstanding differences in lexicon utilized by Bergstein compared to applicant.  
To aid in clarity, compare Bergstein Figure 1 and applicant’s Figure 3 and see the following explanatory chart which demonstrates the analogy of materials, notwithstanding a difference in lexicon.
Claim 2 lexicon
Applicant exemplary material
Bergstein lexicon
Bergstein material
Anolyte
ZnBr in MEP @ [0039]
“Electrolyte” @ Fig 1; or “anolyte” @ [0006]
“aqueous solution of Zinc Bromide” @ [0006]
Catholyte
ZnBr in MEP @ [0039]
“Electrolyte” @ Fig 1; or “upper” phase of catholyte @ [0006]
“aqueous solution of Zinc Bromide” @ [0006]
[unclaimed bromine complex]
“complexed bromine” @ [0034]
“lower” phase of catholyte @ [0006]
“molecular bromine in the form of a complex” at [0006]



Claim 2 further requires that the conductivity enhancer and the one or more bromine complexing agent “are each NaBr”, thereby excluding other bromine salts.  
Bergstein fails to teach this feature because although Bergstein does teach the conductivity enhancer being NaBr (paragraph [0016]), Bergstein teaches the bromine 
It is noted that Bergstein includes the quaternary ammonium bromide salts for the benefit of reducing free bromine concentration in the catholyte (paragraph [0012]).
In the power generation device art, Bhavaraju teaches an electricity generating cell (Figure 7A).  Bhavaraju further teaches the same problem noted by Bergstein, i.e. that free halogen in the system is undesirable and can be accounted for by modifying the cell (“the cell is modified to reduce the total amount of elemental halogen”, paragraph [0079]).  
Similar to Bergstein, Bharavu teaches a modification technique to reduce amount of halogen in the catholyte solution by adding quaternary ammonium bromide salt to the positive electrode solution so as to complex the free halogen (“In some embodiments, to reduce the amount of halogens in the positive electrode solution 35, the positive electrode solution comprises one or more complexing agents that are capable of complexing… with halogens… the complexing agent can comprise… N-methyl-N-methylmorpholinium halide, etc… tetramethyl ammonium bromide”, paragraph [0081]).
However, Bhavaraju further teaches alternative modification techniques to reduce amount of halogen in the catholyte solution, such as by adding excess sodium halide, e.g. NaBr, to the solution so as to form polyhalides in the solution (“In some embodiments, to reduce the amount of halogens in the positive electrode solution 35, the solution comprises an excess amount of a sodium halide… e.g, sodium bromide”, paragraph [0080]).  See also paragraphs [0016, 0017] which further clarify that these 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the system of Bergstein replacing the Bergstein strategy for reducing free halogen [adding quaternary ammonium bromide salt] with an alternative strategy for addressing the same problem [adding excess sodium bromide] taught by Bhavaraju, since these alternative techniques are alternatively functional for solving the same problem.  It is noted that such a modification could be made under an “obvious to try” rationale set forth in MPEP 2141 III because the modification simply requires choosing among a short listing of solutions identified by Bhavaraju with reasonable expectation of success.  
Such a modification yields the claimed invention wherein both the conductivity enhancer and the bromine complexing agent may each be NaBr, since NaBr conductivity enhancer is taught by Bergstein, and NaBr as a polyhalide forming agent to reduce free halogen is taught by Bhavaraju.  


Regarding claims 4-5 and 13, Bergstein remains as applied to claims 2.  As described above, Bergstein teaches an electrolyte composition for a zinc bromine flow battery, the electrolyte composition including a zinc salt, a conductivity enhancer, and a bromine complexing agent, but does not expressly teach that each of these constituents should be provided in the concentration ranges recited in these dependent claims.  
However, as described in MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter 

Regarding clam 6, Bergstein remains as applied to claim 2.  Bergstein further teaches wherein the conductivity enhancer is selected from the group consisting of NaBr, NaCl KBr, KCl, Na2SO4, K2SO4, NaF, KF, LiCl, LiBr, LiF, and a mixture of these compounds (“NaBr”, paragraph [0016]).

Regarding clam 14, Bergstein remains as applied to claim 13.  Burgstein further teaches a method of improving the efficiency of a rechargeable electrolyte flow battery, the method comprising the steps of: a) adding an anolyte to the battery; and b) adding a catholyte to the battery, wherein the catholyte is formed identically to the anolyte. 
Bergstein does not expressly teach that the method is “a method of improving the efficiency of a rechargeable battery”.  However, as described in MPEP 2111.02 II, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of 

Regarding clam 15, Bergstein remains as applied to claim 13.  Burgstein further teaches a rechargeable zinc-bromine electrolyte flow battery (Figure 1, paragraph [0013]), the battery comprising; a) an anolyte formed, of a zinc salt, one or more conductivity enhancers and optionally one or more bromine complexing agents (“electrolyte” of Figure 1; paragraph [0013]); b) a catholyte formed identically to the anolyte (“electrolyte” of Figure 1; paragraph [0013]); and c) an ion-conducting membrane positioned between the anolyte and the catholyte (Figure 1 item 2; paragraph [0002]). 
See also the explanation of difference in nomenclature included in the rejection of claim 2 above regarding the terms “anolyte”, “catholyte”, and “electrolyte” as used by applicant vs Bergstein.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstein (US 2011/0253553) in view of Bhavaraju (US 2015/0030896) and further in view of Li (US 2015/0147673)
Regarding claim 10, Bergstein remains as applied to claim 2.  Bergstein does not appear to teach the electrolyte system comprising at least one of a zinc dendrite inhibitor(s), hydrogen evolution suppresser(s), and a surfactant(s).  
In the flow battery art, Li teaches adding zinc dendrite inhibitor(s) to an electrolyte for the benefit of suppressing dendrite formation in the battery (paragraph [0028]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Bergstein by adding a zinc dendrite inhibitor to the electrolyte for the benefit of suppressing dendrite formation as taught by Li.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstein (US 2011/0253553) in view of Bhavaraju (US 2015/0030896) and further in view of Bae (US 2017/0179514) or Madabusi (US 2016/0133949).
Regarding clam 16, Bergstein remains as applied to claim 13.  Burgstein further teaches a rechargeable zinc-bromine electrolyte flow battery (Figure 1, paragraph [0013]), the battery comprising; a) an anolyte formed, of a zinc salt, one or more conductivity enhancers and optionally one or more bromine complexing agents (“electrolyte” of Figure 1; paragraph [0013]); b) a catholyte formed identically to the anolyte (“electrolyte” of Figure 1; paragraph [0013]); and c) an ion-conducting membrane positioned between the anolyte and the catholyte (Figure 1 item 2; paragraph [0002]).  
See also the explanation of difference in nomenclature included in the rejection of claim 2 above regarding the terms “anolyte”, “catholyte”, and “electrolyte” as used by applicant vs Bergstein.

Bergstein does not appear to teach the ion-conducting membrane being a membrane/separator hybrid structure consisting of one or more layers of an ion-conducting membrane with one or more layers of a porous non-ion-conducting separator.
In the flow battery art (paragraph [0018]), Bae teaches an ion-conducting membrane being a membrane/separator hybrid structure consisting of one or more layers of an ion-conducting membrane with one or more layers of a porous non-ion-conducting separator (see Figure 1A), having improved cost economy, reinforcement, thinness and mechanical strength (paragraph [0009, 0053]).
In the flow battery art (paragraph [0009]), Madabusi  teaches an ion-conducting membrane being a membrane/separator hybrid structure consisting of one or more layers of an ion-conducting membrane with one or more layers of a porous non-ion-conducting separator (paragraph [0025, 0047, 0063, 0072]), having good balance of strength and ion conductivity (paragraph [0110]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the ion conducting membrane as a membrane separator hybrid as taught by Bae or Madabusi for the benefit of improving cost conductivity economy, strength and/or thinness of the membrane.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723